NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

In the Interest of P.E.C.P and R.R.J., )
children.                              )
___________________________________)
                                       )
B.W.,                                  )
                                       )
               Appellant,              )
                                       )
v.                                     )             Case No. 2D18-2617
                                       )
DEPARTMENT OF CHILDREN AND             )
FAMILIES and GUARDIAN AD LITEM         )
PROGRAM,                               )
                                       )
               Appellees.              )
___________________________________)

Opinion filed October 24, 2018.

Appeal from the Circuit Court for Lee
County; Amy Hawthorne, Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellant.

Meredith K. Hall, Appellate Counsel,
Children's Legal Services, Bradenton, for
Appellee Department of Children and
Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Laura J. Lee,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.


PER CURIAM.
           Affirmed.



KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.




                                  -2-